DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 11 has been canceled.  Claims 1-10 and 12-15 are pending.

New Subject Matter	
	Despite the assurances by applicant that no new matter has been entered, the Office finds new matter in at least claim 7.  The Office has carefully reviewed every part of original disclosure to find support for claim 7, the drawings, the specification, the claims and the abstract and especially looked to those areas particularly identified by applicant.  The closest support that the Office found was on page 5, lines 12-16 of the marked-up version of specification filed 27 October 2022 (before amendment) which is basically the language of claim 7 originally filed.

Amendments to Specification
	The amendment to the specification is surprising to the extent that applicant went to remove “end surface” and insert “piece.”  It would have seemed more appropriate to add “piece,”  “end piece,” or “upper end piece,” etc.  Then, to maintain adequate reference to end surface(s) of the column as well as to end surface(s) of the end piece as such are both appropriate.  Applicant could have used “outwardly facing, ” “tank contacting” or “tank facing” to further identify surfaces as , for example, a tank contacting end surface of an upper end piece.  But, the Office wasn’t contacted by applicant before amending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support for “a plurality of holes is provided on the upper side and the lower side of each of the at least two connecting columns to facilitate …”  The specific location of the holes had not been originally disclosed.  The end as in upper side or lower side had not been indicated.  That there were holes at both ends had not been disclosed.
This is a new matter rejection.
Yes, the Office did make a rejection under 112(b) for claim 7.  The correct remedy is not to add new subject matter.  Applicant decided to claim a specific location and more specific, in this case, is new matter.  Amend with something broad and definite.  The Office suggests “a plurality of holes are formed near one of the upper piece or the lower piece to facilitate a connection in subsequent injection molding and coating processes.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the notch" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Which notch?  There are at least two notches, one notch per each column.  Applicant may amend to “each notch …”  or “the notches …”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-7, 9 and 14-15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sun et al. (CN 104477027) (hereinafter referenced as Sun ‘027).
	Office may use PG Publication US 2018/0311880 as a translation.
	Sun ‘027 discloses a support (see annotated Fig. 6) for connecting upper and lower surfaces inside a fuel tank, comprising: at least two connecting columns, each of the at least two connecting columns comprising an upper side at an upper end and a lower side at a lower end; an upper piece configured to be attached to the upper side of each of the at least two connecting columns; a lower piece configured to be attached to the lower side of each of the at least two connecting columns; and a notch (small or large notch as shown in Fig. 6 annotated) provided on each of the at least two connecting columns, the notch configured to have a stress and a strain concentrated; wherein two of the at least two connecting columns are connected with two connecting rods (see annotated Fig. 6). 







    PNG
    media_image1.png
    915
    768
    media_image1.png
    Greyscale

Re claim 2, the end surface is coated with plastic (abstract, line 5 states “wrapped with high-density polyethylene”) and the connecting column is I-shaped as shown in Fig. 6.
	Re claim 3, the small notch is U-shaped, semicircular and irregular and the large notch is V-shaped and irregular.
	Re claim 6, the forwardly protruding edge of the connecting columns as shown in annotated Fig. 6 is a reinforcing rib.
	Re claim 7, the holes are a preformed structure and the support is a final product.  The holes are not structurally present in the final product such that this method of making limitation in a product claim fails to structurally limit the final product of the support.
	Re claims 9, 14 and 15, the end surface is a smooth surface, even a surface with holes thereon is smooth.  Additionally, the end surface doesn’t need to be the entire end surface, e.g., uppermost end surface.  
	Re claims 9, 14 and 15, the invention is directed to a support and not the combination of a fuel tank and a support.  The “welded” limitation is treated as “configured to be welded” as only the support is the subject of the claim.  The preheating and welding limitations are product-by-process limitations.  The structure of the support and the end surface is consistent with preheating and welding to a tank wall.

Claim(s) 1-9 and 12-15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nakane et al. (US 2015/0217635) (hereinafter referenced as Nakane).
Nakane discloses a support (see extreme right side portion of annotated Fig. 3) for connecting upper and lower surfaces inside a fuel tank, comprising: at least two connecting columns, each of the at least two connecting columns comprising an upper side at an upper end and a lower side at a lower end; an upper piece configured to be attached to the upper side of each of the at least two connecting columns; a lower piece configured to be attached to the lower side of each of the at least two connecting columns; and a notch provided on each of the at least two connecting columns, the notch configured to have a stress and a strain concentrated; wherein two of the at least two connecting columns are connected with two connecting rods. 
The two connecting columns are shown as left and right sides of a support, even if the left and right sides are connected by other cross panels or a back side, this doesn’t preclude that each left and right side may be considered separately to be one column.
Re claims 9 and 12-15, the pieces are constructed as detailed in Fig. 4 and 5 with protrusions and grooves and smooth surfaces and stepped surfaces/pieces;  the pins 34 are smooth on their side and at the tip 35, the abutment surface 33 is smooth, any change in depth as from pin tip 35 to abutment surface 33 to groove 36 to pin tip 35 is a step.

    PNG
    media_image2.png
    840
    655
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘027 in view of Sun et al. (CN 204249813) (hereinafter referenced as Sun ‘813).
Sun ‘027 fails to disclose protrusions.  Sun ‘813 teaches protrusions on the end surface as stated in lines 5-6 of the abstract and as shown in the figures.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the end surface to have protrusions as such protrusions are considered particularly useful in insuring a strong and complete connection when the protrusions surface is welded to a tank wall (lines 1-3 of abstract of Sun ‘813).
Re claims 8, 12 and 13, the invention is directed to a support and not the combination of a fuel tank and a support.  The “welded” limitation is treated as “configured to be welded” as only the support is the subject of the claim.  The welding limitation is a product-by-process limitation.  The structure of the support and the end surface is consistent with welding to a tank wall.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 27 October 2022 have been fully considered but they are not persuasive.
After a response is prepared and submitted by applicant and Office response is pending is not the appropriate time for applicant to request an interview.  Request future interviews immediately upon receipt of an Office action.
There must be some misunderstanding.  The Office never intended to mark the notch as element 3 in Sun ‘027.  Where did this happen?  Please refer to page 6 of this Office action wherein the notches are clearly marked.  Again, reference sign 3 is not the notch.  Applicant is invited to carefully reevaluate the rejection.  Sun ‘027 anticipates claim 1.
Applicant’s statements regarding Nakane are not well taken and the Office doesn’t agree.  The two connecting columns are shown as left and right sides of a support, even if the left and right sides are connected by other cross panels or a back side, this doesn’t preclude that each left and right side may be considered separately to be one column.  The notches are clearly marked in the annotated Fig. 3 of Nakane.  The Office is applying Nakane in a different manner to meet the claims as amended.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Secondary considerations may be used to overcome obviousness rejections and it is proper for applicant to prepare a declaration or affidavit to provide such evidence and proof for consideration of a secondary consideration (i.e., long felt but unrecognized need, commercial success, or unexpected result).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733